DETAILED ACTION
The following is an initial Office Action in response to Preliminary Amendment received on 19 January 2021.  Claims 1-12 and 25-28 have been amended.  Claims 13-24 have been cancelled.  Claims 29-32 have been added.  Claims 1-12 and 25-32 are now pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 386(c).

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 20 and 14 April 2021.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 25-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-10 and 26 recite(s), in part, determining whether a local air conditioner detects a positioning marker; determining whether there are any other air conditioners that detect the positioning marker simultaneously with the local air conditioner, in the case that the local air conditioner detects the positioning marker; and determining a position relation between the local air conditioner and the other air conditioners according to the positioning marker, in the case that other air conditioners detect the positioning marker simultaneously with the local air conditioner.  These determining limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. The context of these claims encompasses manually determining a position relation between the local air conditioner and the other air conditioners according to the positioning marker.  Thus, the claims recite mental processes.  This judicial exception is not integrated into a practical application because determining steps do not add meaningful limitations to the method, as they are insignificant extra-solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional determining steps amount to no more than mere instructions to apply the exception. Mere instructions to apply the exception do not provide an inventive concept. Accordingly, the claims recite an abstract idea. The claims are not patent eligible.
Claims 25, 27 and 28 recite(s), in part, determining whether a local air conditioner detects a positioning marker; determining whether there are any other air conditioners that detect the positioning marker simultaneously with the local air conditioner, in the case that the local air conditioner detects the positioning marker; and determining a position relation between the local air conditioner and the other air conditioners according to the positioning marker, in the case that other air conditioners detect the positioning marker simultaneously with the local air conditioner.  These determining limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. The context of these claims encompasses manually determining a position relation between the local air conditioner and the other air conditioners according to the positioning marker.  Thus, the claims recite mental processes.  This judicial exception is not integrated into a practical application because determining steps do not add meaningful limitations to the method, as they are insignificant extra-solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional determining steps amount to no more than mere instructions to apply the exception. Mere instructions to apply the exception do not provide an inventive concept. Accordingly, the claims recite an abstract idea. The claims are not patent eligible.

Allowable Subject Matter
Claims 11, 12 and 29-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
As per claim 11, the prior art of record taken alone or in combination fails to teach adjusting working states of the local air conditioner and the other air conditioners according to the position relation.
As per claim 29, the prior art of record taken alone or in combination fails to teach adjusting working states of the local air conditioner and the other air conditioners according to the position relation.
As per claim 31, the prior art of record taken alone or in combination fails to teach adjusting working states of the local air conditioner and the other air conditioners according to the position relation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following reference is cited to further show the state of the art with respect to control of smart air conditioners:
	CN Pub. No. 105928148 A to YU et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        13 December 2022